DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
Claim 6-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-26 of U.S. Patent No. 10366747 and/or claim 1-14 of U.S. Patent No. 10867670. Although the claims at issue are not identical, they are not patentably distinct from each other.
Claim 6-25 are rejected on the ground of nonstatutory double patenting because at least independent claim 6, 12, or 19 are disclosed by the claim 1 (and/or other claims) of U.S. Patent No. 10366747/10867670.
Note: claim 6-18, 20, 23-24 are only rejected on the ground of DP.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chu et al. (PGPUB 20150262661), hereinafter as Chu.
claim 19, Chu teaches a system, comprising: a host device (Fig 1) configured to generate instructions; and a memory device comprising: 
a memory array; a first feedback circuit (Fig 1, a part of circuit 104 including write back module 122) coupled to the memory array; and 
wherein the memory device is configured to execute instructions from the host device to direct the first feedback circuit to: 
detect a snapback event of the memory array using a signal having a positive polarity (Fig 4 step 406, and Fig 2 applied a bias on cell 216 with a polarity); and responsive to detecting the snapback event (Fig 4), provide feedback to a signal line driver (Fig 1 and Fig 4 step 406-410).
But not expressly a second feedback circuit, It would have been an obvious matter of design choice to choose number of control units, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary ski II in the art. In re Rose, 105 USPQ 237 (CCPA 1955).

Claim 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chu in view of Gordon et al. (PGPUB 20090244962), hereinafter as Gordon.
Regarding claim 21, Chu teach a system as in rejection of claim 19,
But not expressly feedback circuit comprise a respective latch.
Gordon teaches a feedback circuit comprise a respective latch ([0069] registers).
Since Gordon and Chu are both from the same field of semiconductor memory device, the purpose disclosed by Gordon would have been recognized in the pertinent art of Chu. 
It would have been obvious at the time the invention was filed to a person having ordinary skill in the art to use registers/latch as in Gordon into the device of Chu for the purpose of holding data to be used to program a memory cell. 
claim 22, argument and case law used in rejection of claim 19 applies.

Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chu, in view of  Castro (PGPUB 20150325289), hereinafter as Castro.
Regarding claim 25, Chu teach a system as in rejection of claim 19,
But not expressly wherein the first feedback circuit comprises n-channel devices and the second feedback circuit comprises p-channel devices.
Castro teaches the first feedback circuit comprises n-channel devices and the second feedback circuit comprises p-channel devices (Fig 4).
Since Castro and Chu are both from the same field of semiconductor memory device, the purpose disclosed by Castro would have been recognized in the pertinent art of Chu. 
It would have been obvious at the time the invention was filed to a person having ordinary skill in the art to use NFET/PFET as in Castro into the device of Chu for the purpose of providing voltage signals needed to memory cell for desired reaction. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIN HUANG whose telephone number is (571)270-5798. The examiner can normally be reached M-F 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MIN . HUANG
Examiner
Art Unit 2827



/MIN HUANG/               Primary Examiner, Art Unit 2827